Citation Nr: 1200745	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-11 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the Veteran's application to reopen a claim of service connection for PTSD.  The Veteran initiated and perfected an appeal of this determination.  

This appeal was originally presented to the Board in May 2010, at which time the Board denied the application to reopen the Veteran's service connection claim for PTSD.  The Board also determined that, based on the record, the Veteran was raising a separate but intertwined service connection claim for a psychiatric disability other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  This issue was remanded to the RO for further development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for diabetes, and to reopen a claim of service connection for PTSD have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Competent evidence establishing onset of a current psychiatric disability during military service or within a year thereafter, or as the result of an incident experienced therein, has not been presented.  


CONCLUSION OF LAW

A psychiatric disability, other than posttraumatic stress disorder, was not incurred in active service and did not manifest as the result of an incident therein; a psychosis did not manifest to a compensable degree within a year after service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In December 2001, June 2005, May 2006, May, August, and October 2010, and March 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the May 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the October 2002 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim.  The Board, however, finds that the record, which does not reflect competent evidence showing onset of a psychiatric disability during service or for many years thereafter, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented linking a current disability to service, as will be discussed in greater detail below.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a psychiatric disability other than PTSD.  As noted in the introduction, the Veteran's application to reopen his service connection claim for PTSD was denied by the RO in October 2002, and his appeal of the same issue was denied by the Board in May 2010, and that decision has become final.  Thus, the only issue before the Board at this time is entitlement to service connection for a psychiatric disability other than PTSD.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Effective August 28, 2006, 38 C.F.R. § 3.384 was modified to further clarify the term "psychoses" for the purposes of 38 C.F.R. § 3.309(a).  See 71 Fed. Reg. 42, 785 (July 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

At the time he was examined and accepted into military service in October 1968, the Veteran was without noted psychiatric abnormality, and he denied any history of depression, excessive worry, or other psychiatric symptoms.  He entered into active military service in November 1968.  His service treatment records are negative for any diagnosis of or treatment for psychiatric symptoms or a psychiatric disability during his active military service.  On examination for service separation in July 1972, he was without any reported psychiatric abnormalities, and he denied at that time any history of depression, excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  

The Veteran's service personnel records are also negative for any disciplinary actions or other indications of maladjusted or erratic behaviors.  His performance evaluations generally described him as a good service member, using such characterizations as "outstanding" and possessing "great potential."  He was recommended for retention in the service, and promoted to sergeant (E-4) during his service.  

Voluminous post-service medical records have been submitted by the Veteran and/or obtained by VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

Following service, the record is devoid of any indications of psychiatric treatment until 1994, when the Veteran was seen for anxiety and depression following an on-the-job injury to his back.  According to an April 1995 clinical notation authored by Dawn A. Miura, M.D., the Veteran exhibited irritability, anger, hopelessness, and suicidal ideation following his injury at work and subsequent medical treatment, which did not alleviate his injury residuals.  Reactive depression was diagnosed by Dr. Miura.  

A January 1998 private psychiatric evaluation noted the Veteran had issues related to rage and social isolation.  He reported that he served in Vietnam for one year during active military service and, although he witnessed rocket attacks and other incidents, was never directly involved in active combat.  He reported, however, that he was treated poorly by other soldiers and his superiors because he was of Asian descent, similar to the North Vietnamese that they were fighting in Vietnam.  On objective evaluation, the Veteran was diagnosed with intermittent explosive disorder, anxiety/mood disorder, and a history of polysubstance abuse, now in remission.  A February 2002 private psychiatric evaluation resulted in a diagnosis of major depressive disorder and PTSD.  Subsequent private treatment records confirm such current diagnoses as PTSD, depression, major depressive disorder, and anxiety.  The evidence of record confirms that the Veteran has regularly received private psychiatric treatment from 1994 to the present.  

As an initial matter, the Board concedes the presence of a current psychiatric disability, as PTSD, depression, and major depressive disorder have been diagnosed by numerous private medical examiners, and such diagnoses are not otherwise contradicted within the record.  Thus, a current psychiatric disability has been established.  After considering the totality of the record, however, the Board finds the preponderance of the evidence to be against the award of service connection for such a disability, as depression, major depressive disorder, or any other psychiatric disability did not manifest during active military service, or for many years thereafter.  The Veteran was without complaints of depression, excessive worry, or nervous trouble during military service or at service separation, and did not seek treatment for psychiatric symptoms for many years following service.  The first indications within the record of psychiatric symptomatology date to 1994, following a back injury on the job which caused the Veteran to experience depressive symptomatology related to his resultant pain and physical impairment.  This represents a gap of over 20 years between service separation and initial treatment for a psychiatric disability.  This lengthy period without complaint or treatment is probative evidence that there has not been a continuity of symptomatology since service, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of this fact, the Board finds service connection for a psychiatric disability other than PTSD is not warranted.  

The Veteran has himself alleged that he first began experiencing a depressed mood, anxiety, anger, and social isolation during military service, when he was ostracized for being an Asian-American while serving in Vietnam.  He has stated he was treated poorly by his fellow soldiers and superiors, and not allowed to go on missions or perform other critical functions because his loyalty could not be trusted.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the present case, however, the Board observes that the Veteran did not report any psychiatric symptomatology during military service, and denied the same at service separation.  Additionally, he did not seek psychiatric treatment for over 20 years following service, suggesting against onset of psychiatric symptomatology at that time.  Finally, the Board notes that the Veteran's service personnel records described him as an outstanding service member, with great potential.  He was also promoted several ranks during his service period.  This evidence, in its totality, does not suggest excessive conflict or maladaptive behavior during his service period.  

Finally, the Board notes that a private psychiatrist, Michael B. Zafrani, M.D., has submitted several statements suggesting the Veteran has PTSD or a similar psychiatric disability as the result of his experiences of racial discrimination and alienation during military service in Vietnam.  Nevertheless, the issue of whether new and material evidence was presented to reopen a service connection claim for PTSD was denied by the Board in May 2010, and that issue is not currently before the Board.  Additionally, Dr. Zafrani's statements were considered by the Board at that time.  To the extend that Dr. Zafrani, or any other private medical examiner, has suggested depression, anxiety, major depressive disorder, or any other psychiatric disability began during the Veteran's military service, the Board does not find such opinions probative, as no examiner has accounted for the length of time between the Veteran's service separation and onset of any psychiatric symptomatology many years later.  Additionally, no examiner has reported review of the Veteran's service treatment records, service personnel records, or other contemporaneous evidence regarding any in-service psychiatric treatment or diagnoses.  In relying solely upon the Veteran's characterization of his experiences and symptomatology during service, assertions which have not been verified within the record, these examiners' opinions are of little to no probative value.  See Black v. Brown, 5 Vet. App. 177 (1993).  Overall, the preponderance of the evidence is against any nexus between the Veteran's current psychiatric disorders and any disease or injury incurred during military service, or within a year thereafter.  

In conclusion, the preponderance of the evidence is against the award of service connection for a psychiatric disability other than PTSD.  Competent evidence has not been presented linking any current psychiatric disability to any disease or injury incurred during military service, or establishing onset of such a disorder within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a psychiatric disability other than PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


